Citation Nr: 1535032	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	David A. Standridge, Jr., Esq. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from August 1989 to December 2007. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of service connection for bilateral hearing loss. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of evidence is against the finding that the Veteran suffers from hearing loss in either ear as defined by VA regulations. 


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the required elements to show entitlement to service connection for a claimed disability, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examination provided is adequate under the law.  

Finally, the Board notes that the Veteran has not claimed, or otherwise asserted that his current hearing has diminished further since his last VA examination in January 2008. Although the Board recognizes that it has been more than seven years since the Veteran's last VA examination, the Board points that the mere passage of time does not render an examination inadequate for adjudication of a claim. The duty to assist the Veteran does not require that a claim be remanded solely because it is temporally distant from the decision. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95. The Board finds no assertions from the Veteran, or his attorney representative, that could be interpreted as a worsening condition that would render the current examination of record inadequate for adjudication of the claim. Moreover, there is an April 2015 email from the Veteran wherein he cancelled his scheduled hearing before the Board, noting "the audiologist said my hearing loss is minimal." Accordingly, the VA has fulfilled its duty to provide an adequate examination for the claimed issue, and appellate review is appropriate. 

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.

Service Connection - Hearing Loss 

The Veteran contends that he currently suffers from hearing loss in both his ears as a result of his noise exposure during his military service. The Board finds that after a careful review of the evidence of record, to include ample service treatment records and post-service audiological examinations, the preponderance of the evidence is against the finding that the Veteran currently suffers from a diagnosed disability of hearing loss. As such, without a current disability, the Veteran's claim of service connection for hearing loss must be denied. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Under 38 C.F.R. § 3.385, impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Therefore, the threshold question that must be addressed is whether the Veteran's claimed hearing loss qualifies as a disability, within the meaning of the law, for which service connection is sought. In the absence of proof of a present disability, as noted above, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After a thorough review of the Veteran's service treatment records (STRs), post-service VA treatment records, and Compensation and Pension (C&P) examination, the Veteran's hearing does not meet the definition of hearing loss under VA law. See 38 C.F.R. § 3.385. While the Veteran has complained of mild hearing loss, specifically problems hearing conversations with backgrounds noise, there is no objective evidence of loss of hearing in either ear that would constitute a diagnosis of hearing loss. The objective examination results from contemporaneous audiological examinations are discussed, in turn, below. 

The Board notes that the Veteran's claims file is rife with STRs and examination records from when he was still in service. The STRs include documentation of routine audiological examinations of the Veteran's hearing nearly every few years, of his nearly 20 years of service. However, a close analysis of the objective result of these examinations show no instance in which the Veteran's hearing rose to the level that would constitute hearing loss in either ear. In November 2007, the Veteran's separation audiological evaluation revealed puretone thresholds, in decibels, as follow: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
15
0
LEFT
10
0
5
25
15

Speech audiometry results using the Maryland CNC were not noted in the examination. 

As noted above, hearing loss is considered a disability under VA regulations when any of those above noted categories reach 40 decibels or higher, or at least three of those categories reach 26 decibels or greater. The November 2007 audiogram from the Veteran's separation examination represents one of the most severe results from any hearing test he was afforded while in service. The Veteran's hearing acuity, in both ears, however, still remains below the criteria for a diagnosis of hearing loss, under VA standards. 

In January 2008, the Veteran was afforded a VA C&P examination with regards to his claim for hearing loss. The Veteran's audiological examination was actually conducted by a third party provider, Hear on Earth. The examination results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
15
15
LEFT
20
5
15
20
25

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 100 percent in both ears. The examiner noted that normal hearing in the Veteran's right ear, and slightly worse hearing in the Veteran's left ear. The Board notes that, even if the Board interpreted this note as a diagnosis of hearing loss in the Veteran's left ear, the objective result from the hearing examination still does not provide the requisite levels of puretone thresholds or speech discriminations to constitute a current disability under VA law. As such, the Board finds that without a current disability of hearing loss, the Veteran's claim for service connection cannot be sustained and no further inquiry need be made. See Brammer, 3 Vet. App. at 225.

The Board realizes that the Veteran has asserted that he in fact does have hearing loss, and that he has had trouble hearing conversation since he left service, especially in situations when there is background noise. He additionally does admit that his left ear is worse than his right ear hearing, as noted by the VA examination. 

However, regardless of any assertions regarding a self-diagnosis of his hearing loss, as stated above, the Veteran, as a layperson, is not competent to diagnose specific complex disorders such as hearing loss, especially as it relates to a specific level of audiometric results. Jandreau, supra. Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience. 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994). Such competent evidence concerning the nature of the Veteran's hearing loss has been provided by medical professionals of record that have examined and treated him. While the Board acknowledges that the Veteran may be competent to speak to the fact that his hearing is not as it was before, he is not, however, competent to speak to the specific level/severity of his hearing loss as it relates to achieving certain audiometric guidelines set by VA law. As such, the Board finds the evidence from those medical professionals in the VA treatment records to be most probative in determining the proper diagnosis regarding the Veteran's condition.

Consequently, as the preponderance of evidence is against the finding of a current disability of bilateral hearing loss for VA purposes, the doctrine of giving the Veteran the benefit-of-the-doubt is inapplicable, and the Veteran's claim of service connection for hearing loss must be denied. See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)



ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


